*166MEMORANDUM OPINION
The petitioner on review, Multnomah County, has filed a motion which reads as follows:
“Petitioner herein, Multnomah County, hereby withdraws its Petition for Review as though the same was never filed, and moves the Court to dismiss the Petition without taking any other action. If the Court should refuse to grant this Motion to withdraw Petition and instead proposes to vacate the Court of Appeals Opinion involved herein, petitioner and respondent ask leave to be heard further on that matter.”
Without expressing an opinion on the merits of this case, we dismiss the Petition for Review.